COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         In re Lisa Marie Searcy
Appellate case number:       01-21-00520-CV
Trial court case number:     19-CP-0155
Trial court:                 306th District Court of Galveston County
Date motion filed:           October 21, 2021
Party filing motion:         Relator, Lisa Marie Searcy
       Relator, Lisa Marie Searcy, has filed a “Motion for Reconsideration” of the Court’s
October 12, 2021 denying her petition for writ of mandamus. We construe her motion as
a motion for rehearing. See TEX. R. APP. P. 64.
       It is ordered that the motion for rehearing is denied.


Judge’s signature:    /s/ Amparo Guerra
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Rivas-Molloy and Guerra.

Date: October 28, 2021